UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6924


DE’ANTE OCTARIO HOWARD,

                Plaintiff - Appellant,

          v.

KEITH A. KUHNE, Doctor; LARRY JONES, Doctor; DAVID GUINN,
Physician’s Assistant; RUSSELL MCGALLARD, Medical Department
Director,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:13-cv-00062-FDW)


Submitted:   December 28, 2016            Decided:   January 13, 2017


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


De’Ante Octario Howard, Appellant Pro Se.    Kelly Street Brown,
Elizabeth Pharr McCullough, YOUNG MOORE & HENDERSON, PA,
Raleigh, North Carolina; Kimberly D. Grande, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       De’Ante Octario Howard appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                     We

have     reviewed      the   record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Howard v. Kuhne, No. 5:13-cv-00062-FDW (W.D.N.C.

June 20, 2016).          We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before   this   court   and   argument    would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                        2